DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 10/12/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/12/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1, 4-11, 13, and 16-20 are the current claims hereby under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
Status of the Claims
With this office action, currently claims 1, 4-11, 13, and 16-20 are pending and the following list summarizes their status:
Claims 1, 5, 6, and 20 have been amended
Claims 2, 3, 12, 14, and 15 have been cancelled
Claims 5, 6, and 13 are rejected under 35 U.S.C. § 112
Claims 1, 4-11, 13, and 16-20 are rejected under 35 U.S.C. § 103
The following are newly applied rejections as necessitated by amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite limitations regarding the way the second sensor is configured to be calibrated. However, independent claim 1 already recites that the second sensor is calibrated with the first output signals. It is unclear if the calibrations in claims 5 and 6 are additional redundant calibrations or if they are intended as alternative calibration methods. Given that the independent claim establishes a specific way to calibrate the sensors, changing these limitations causes indefiniteness. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 recites . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments Regarding Claim Rejections under 35 USC § 112
Applicant’s arguments, see page 6, filed 10/12/2020, with respect to Claim Rejections under 35 USC § 112 have been fully considered and are persuasive because the amendments/cancellations render the previous rejections moot. Therefore, the previous indefiniteness rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendments to the claims.
The following are newly applied rejections as necessitated by amendment:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-11, 13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows:
STEP 1: Is the claim to a process, machine, manufacture, or composition of matter?
The claim recites a series of structural elements, including a first and second glucose sensor and sensor electronics. The sensor electronics being configured perform the steps of: receiving output 
STEP 2A - THE JUDICIAL EXCEPTIONS PRONG ONE: Does the claim recite an Abstract Idea, Law of Nature, or Natural Phenomenon? 
The sensor electronics being configured perform the step of determining to execute a calibration-free or a calibrated algorithm to calculate glucose concentration levels has been determined to set forth a judicial exception. This type of function is an Abstract Idea that equates to a mental process performed in the human mind and falls into the subcategory of performing evaluations. Though the claim recites a generic computer component performing the Abstract Idea, if a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind. As an example to further explain how this function is a mental process, a person could mentally review the data output from the sensors on a spreadsheet or a graph and determine based on previous experience that calculations should be determined based on specific groups of working electrodes based on signal fluctuations (i.e. smoothness of the signal), the working electrodes being associated with calibration-free or a calibrated algorithms.
STEP 2A - THE JUDICIAL EXCEPTIONS PRONG TWO: Does the claim recite additional elements that integrate the Judicial Exception into a practical application?
There are several ways to indicate that the claim is drawn to a practical application, such as: improvements to the functioning of a computer, applying or using a judicial exception to effect a particular prophylaxis or treatment for a medical condition, effecting a transformation or reduction of a particular article to a different state (process claims only), and applying or using the judicial exception in some other meaningful way. In this case, the Abstract Idea is not directed to an application because the 
STEP 2B THE INVENTIVE CONCEPT: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	In order for the claim to be considered as significantly more than the judicial exception, the claim limitations must be indicative of an inventive concept that can be considered significantly more. There are several ways to show that the claims are significantly more than the judicial exception, such as: 
showing improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a))
applying the judicial exception with or by use of a particular machine (see MPEP 2106.05(b)), effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), 
applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda Memo)
adding a specific limitation other than what is well-understood, routine, conventional activity in the field (see MPEP 2106.05(d))
Besides the Abstract Idea detailed above, the claim recites: a first and second glucose sensor and sensor electronics. Using electronic devices with electrodes for analyzing glucose concentration with sensor of differing properties is considered well-understood, routine, and conventional (see for reference US 5777060 A, US 20020127623 A1, US 7181261 B2, and US 8165651 B2). The claim further recites the sensors are either calibrated or calibration free, which the Applicant has defined the term 
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. The additional elements of claim 1 are simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Furthermore, it is well established that the mere physical or tangible nature of additional elements does not automatically confer eligibility on a claim directed to an Abstract Idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
APPLYING THE ANALYSIS TO OTHER INDEPENDENT CLAIMS
	Claim 20 recites a method for performing the steps using similar components to what was recited in claim 1. Given that the claim as a whole was analyzed previously, this combination does not draw the Judicial Exception into a practical application or add significantly more than the Judicial Exception itself. Therefore, the method claim is also drawn to non-statutory subject matter.
APPLYING THE ANALYSIS TO DEPENDENT CLAIMS
The dependent claims also fail to add something more to the Abstract Idea of the independent claims. The dependent claims generally recite further limitations pertaining to structural components of the device that are recited at such a high level of generality that they fail to integrate the device into a machine that is significantly more than the Abstract Idea. The dependent claims also recite limitations pertaining to data gathering and data processing used to carry out the Abstract Idea.
Response to Arguments Regarding Claim Rejections under 35 USC § 101
Applicant’s arguments, see pages 6-8, filed 10/12/2020, with respect to Claim Rejections under 35 USC § 101 have been fully considered but are moot given that the amendments remove the claim components that were previously analyzed as a judicial exception. Therefore, the previous non-statutory rejection has been withdrawn and a new analysis of the claims as a whole has been provided.
Regarding Applicant’s arguments on pages 6 and 7 that the claim is not directed to an abstract idea because it cannot be performed in the human mind, the examiner disagrees. If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
Regarding Applicant’s arguments on pages 7 and 8 that the claims are tied to a practical application, the examiner disagrees. There is no practical application in the claim that uses the abstract idea. The Applicant has provided support from the specification, however, the references from the specification are not included in the claim and will not be interpreted into the claim language.
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varsavsky et al. (US 20150164371 A1 -  previously cited) in view of Feldman (US 20110130639 A1 - previously cited).
Regarding claim 1, Varsavsky et al. discloses a glucose monitoring system comprising: a calibration-free glucose sensor device for determining the concentration of glucose in a body of a user during a total sensor-device wear time (Abstract; continuous glucose monitoring), said total sensor-device wear time including a first time window ([0619]; timeframe for early wear), and a subsequent second time window ([0619]; timeframe for mid-wear), said glucose sensor device comprising: a first glucose sensor that is calibration-free ([0014] and [0617]-[0619]; first group of electrodes calibrated using an EIS-based parameter; it is noted that the applicant has defined the term “calibration-free” to mean self-calibrated based on EIS output data in paragraph [0677] of the applicant’s published specification (US 20190175080 A1)); a second glucose sensor that is calibrated ([0165] and [0617]-[0619]; second group of electrodes calibrated by processors utilizing reference values) said first and second glucose sensors having respective first and second characteristics in at least one of hydration, stabilization, and durability ([0619]; there is a hydration and durability difference between groups); and sensor electronics, said sensor electronics including at least one physical microprocessor ([0167] and fig. 4 element 410; microcontroller) that is configured to: periodically ([0014]; periodically repeating procedure) receive from the first glucose sensor respective first output signals indicative of glucose concentration levels in the user's body ([0169] microcontroller receives sensor signal and determines physiological characteristic of a subject such as blood glucose level); periodically ([0014]; periodically repeating procedure) receive from the second glucose sensor respective second output signals indicative of glucose concentration levels in the user's body ([0169] microcontroller receives sensor signal and determines physiological characteristic of a subject such as blood glucose level); and determine to execute a calibration-free algorithm to calculate glucose concentration levels in the ([0014] and [0617]-[0619] EIS-based parameter is used to calculate calibration factor for the first group of electrodes used during early wear; it is noted that the applicant has defined the term “calibration-free” to mean self-calibrated based on EIS output data in paragraph [0677] of the applicant’s published specification (US 20190175080 A1)) and to execute a calibrated algorithm after the first time window based entirely on the second output signals during the second time window ([0165] and [0617]-[0619]; second group of electrodes calibrated by processors utilizing reference values during mid-wear)
However, Varsavsky et al. is silent on a transition period between said first time window and said second time window and executing the calibrated algorithm after the first time window based on the first output signals and the second output signals during the transition period, wherein a transition time of the transition period is determined such that the calculated glucose concentration levels are smooth during the total sensor-device wear time. Varsavsky et al. also discloses that two or more working electrodes can be employed as redundant electrodes to determine which of the multiplicity of electrodes is functioning optimally with minimal or no dips (i.e. smooth) in the signal representing blood glucose values ([0617]) and that in a case where a first group of electrodes starts up faster than a second group of electrodes, time windows can be established such as early wear and mid-wear indicating when each group of sensors is being used ([0619]). Varsavsky et al. further teaches that multiple signals from multiple working electrodes are used to determine the relative health of working electrodes and need for calibration (i.e. need for a calibrated algorithm) ([0228]). Given that the sensors can be used as redundant electrodes it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to demarcate a specific transition period, identifying a time when both groups of sensors are used to calculate glucose concentration, between the first and second time windows of Varsavsky et al. where both sensors are functioning optimally and to execute a calibrated algorithm based on the need for calibration. Only the first group of electrodes would work 
Varsavsky et al., as modified above, remains silent on the second glucose sensor being calibrated with the first output signals. Feldman teaches a method for calibration of analyte sensors wherein analyte levels from a first sensor are used to calibrate a second sensor which may then be used to calibrate a third sensor ([0051]-[0052]). The advantage of this system is that it allows for continuous monitoring without interruption ([0008]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the calibration system of Varsavsky et al. to include using data from a first sensor to calibrate a second sensor as taught by Feldman to enable continuous monitoring without interruption.
Regarding claim 4, modified Varsavsky et al. in view of Feldman, as applied to claim 1, discloses a glucose monitoring system wherein the glucose sensor device is configured to be either implanted or subcutaneously disposed in the user's body (Varsavsky et al. [0152] and fig. 1; subcutaneous sensor insertion set).
Regarding claim 5, modified Varsavsky et al. in view of Feldman, as applied to claim 1, discloses a glucose monitoring system further comprising a blood glucose meter (Varsavsky et al. [0226]; BG meter) configured to obtain an optional reference blood glucose value from the user (Varsavsky et al. [0226] finger stick from a BG meter), wherein the second sensor is configured to be calibrated based on the optional reference blood glucose value (Varsavsky et al. [0228] and [0226]; a reference finger stick is used as a reference for calibrating the sensor and multiple signals assess the health of the electrode to determine if it is needed, which makes them optional).
Regarding claim 6, modified Varsavsky et al. in view of Feldman, as applied to claim 1, discloses a glucose monitoring system wherein the second glucose sensor is calibrated with at least one of: the (Varsavsky et al. [0014] calibration factor is calculated using at least one EIS-based parameter).
Regarding claim 7, modified Varsavsky et al. in view of Feldman, as applied to claim 1, discloses a glucose monitoring system wherein based on said hydration, stabilization, and durability characteristics of the first and second glucose sensors, the microprocessor determines a beginning time and an end time for the first time window and the second time window (Varsavsky et al. [0657] and fig. 76A; the window on the left outlines optimal functioning for the first sensor and the one on the right is optimal functioning for the second sensor). However, modified Varsavsky et al. in view of Feldman is silent on determining a beginning time and an end time for the transition period. It is noted, however, that Varsavsky et al. as modified in reference to claim 1 would use a transition period with both sensors functioning optimally which would also be seen on the graph in fig. 76A. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify modified Varsavsky et al. in view of Feldman to determine a beginning and end time for a transition period in the same way taught by Varsavsky et al. for a first window and second window.
Regarding claim 8, modified Varsavsky et al. in view of Feldman, as applied to claim 7, discloses a glucose monitoring system wherein the microprocessor periodically fuses said first and second output signals to calculate a single, fused glucose value during the transition period (Varsavsky et al. [0231] and [0270]; the transition period is interpreted as a time when redundant electrodes are operating and a single fused signal may be calculated).
Regarding claim 9, modified Varsavsky et al. in view of Feldman, as applied to claim 1, discloses a glucose monitoring system wherein during the transition period, the microprocessor compares said first and second output signals to diagnose whether each respective glucose sensor is functioning properly (Varsavsky et al. [0228], [0270], and [0617]; redundant electrode signals can be compared together and used to determine relative health of working electrodes and which of the redundant electrodes is functioning optimally).
Regarding claim 10, modified Varsavsky et al. in view of Feldman, as applied to claim 9, discloses a glucose monitoring system wherein based on said comparison and diagnosis, the microprocessor assigns respective weights to said first and second output signals to generate respective weighted first and second signals (Varsavsky et al. [0270] electrodes can carry a higher weight when the fused signal is calculated). 
Regarding claim 11, modified Varsavsky et al. in view of Feldman, as applied to claim 10, discloses a glucose monitoring system wherein the microprocessor periodically calculates a single, fused glucose value based on said weighted first and second signals (Varsavsky et al. [0231] and [0270] single fused signal may be calculated based on weights to generate sensor glucose values).
Regarding claim 13, modified Varsavsky et al. in view of Feldman, as applied to claim 11, discloses a glucose monitoring system wherein the microprocessor (Varsavsky et al. [0165]; processor calibrates processed sensor signal) uses said first output signals from the first glucose sensor to calibrate said second glucose sensor (Feldman [0051]-[0052]; analyte levels from a first sensor are used to calibrate a second sensor).
Regarding claim 16, modified Varsavsky et al. in view of Feldman, as applied to claim 1, discloses a glucose monitoring system further comprises a transmitter, wherein the transmitter is configured to be worn on the user's body (Varsavsky et al. [0163] and [0166]; device includes a transmission module and can be a portable phone or PDA which are capable of being worn by a user).
Regarding claim 17, modified Varsavsky et al. in view of Feldman, as applied to claim 16, discloses a glucose monitoring system further comprises a handheld monitor (Varsavsky et al. [0166]; monitor may be installed in a portable telephone which is interpreted as a handheld device).
 (Varsavsky et al. [0153]; may be used in conjunction with a medication infusion pump for insulin).
Regarding claim 19, modified Varsavsky et al. in view of Feldman, as applied to claim 18, discloses a glucose monitoring system wherein said glucose monitoring system is a closed-loop system (Varsavsky et al. [0189] and fig. 6C; the system uses feedback for sensor stabilization, which is a closed loop).
Regarding claim 20, Varsavsky et al. discloses a method for monitoring glucose monitoring using a calibration-free glucose sensor device that determines the concentration of glucose in a body of a user during a total sensor-device wear time (Abstract; continuous glucose monitoring), said total sensor-device wear time including a first time window ([0619]; timeframe for early wear), and a subsequent second time window ([0619]; timeframe for mid-wear), wherein the glucose sensor device comprises a first glucose sensor that is calibration-free ([0014] and [0617]-[0619]; first group of electrodes calibrated using an EIS-based parameter; it is noted that the applicant has defined the term “calibration-free” to mean self-calibrated based on EIS output data in paragraph [0677] of the applicant’s published specification (US 20190175080 A1)) and a second glucose sensor that is calibrated ([0165] and [0617]-[0619]; second group of electrodes calibrated by processors utilizing reference values), said first and second glucose sensors having respective first and second characteristics in at least one of hydration, stabilization, and durability ([0619]; there is a hydration and durability difference between groups); the method comprising: periodically ([0014]; periodically repeating procedure) receiving, at sensor electronics ([0167] and fig. 4 element 410; microcontroller), from the first glucose sensor respective first output signals indicative of glucose concentration levels in the user' body ([0169] microcontroller receives sensor signal and determines physiological characteristic of a subject such as blood glucose level); periodically ([0014]; periodically repeating procedure) receiving, ([0167] and fig. 4 element 410; microcontroller), from the second glucose sensor respective second output signals indicative of glucose concentration levels in the user' body ([0169] microcontroller receives sensor signal and determines physiological characteristic of a subject such as blood glucose level); determining, at sensor electronics ([0167] and fig. 4 element 410; microcontroller), to execute a calibration-free algorithm to calculate glucose concentration levels in the user’s body based entirely on the first output signals during the first time window ([0014] and [0617]-[0619] EIS-based parameter is used to calculate calibration factor for the first group of electrodes used during early wear; it is noted that the applicant has defined the term “calibration-free” to mean self-calibrated based on EIS output data in paragraph [0677] of the applicant’s published specification (US 20190175080 A1)) and to execute a calibrated algorithm after the first time window based entirely on the second output signals during the second time window ([0165] and [0617]-[0619]; second group of electrodes calibrated by processors utilizing reference values during mid-wear)
However, Varsavsky et al. is silent on a transition period between said first time window and said second time window and executing the calibrated algorithm after the first time window based on the first output signals and the second output signals during the transition period, wherein a transition time of the transition period is determined such that the calculated glucose concentration levels are smooth during the total sensor-device wear time. Varsavsky et al. also discloses that two or more working electrodes can be employed as redundant electrodes to determine which of the multiplicity of electrodes is functioning optimally with minimal or no dips (i.e. smooth) in the signal representing blood glucose values ([0617]) and that in a case where a first group of electrodes starts up faster than a second group of electrodes, time windows can be established such as early wear and mid-wear indicating when each group of sensors is being used ([0619]). Varsavsky et al. further teaches that multiple signals from multiple working electrodes are used to determine the relative health of working electrodes and need for calibration (i.e. need for a calibrated algorithm) ([0228]). Given that the sensors 
Varsavsky et al., as modified above, remains silent on the second glucose sensor being calibrated with the first output signals. Feldman teaches a method for calibration of analyte sensors wherein analyte levels from a first sensor are used to calibrate a second sensor which may then be used to calibrate a third sensor ([0051]-[0052]). The advantage of this system is that it allows for continuous monitoring without interruption ([0008]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the calibration system of Varsavsky et al. to include using data from a first sensor to calibrate a second sensor as taught by Feldman to enable continuous monitoring without interruption.
Response to Arguments Regarding Claim Rejections under 35 USC § 103
Applicant’s arguments, see pages 8 and 9, filed 10/12/2020, with respect to Claim Rejections under 35 USC § 103 have been fully considered but are not persuasive. 
Regarding Applicant’s arguments on page 9 that the use of a transition period during which outputs from both sensors are used to calculate glucose concentration levels runs counter to the redundant sensors of the Varsavsky reference, the examiner disagrees. Varsavsky explicitly states in paragraph [0228] that the redundancy is achieved by using multiple working electrodes, producing signals indicative of a patient’s blood glucose level, which can evaluate the relative health of all other 
Regarding Applicant’s arguments on page 9 that the Varsavsky reference cannot teach a transition time of the transition period is determined such that the calculated glucose concentration levels are smooth during the total sensor-device wear time, the examiner disagrees. Varsavsky states in paragraph [0617] that determining that the electrodes are functioning optimally includes determining that there are minimal to no dips, which is interpreted to mean that the signal is relatively smooth given that there are few dips.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.S.S./               Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/
Supervisory Patent Examiner, Art Unit 3791